People ex rel. Mason v Cuin (2016 NY Slip Op 01049)





People ex rel. Mason v Cuin


2016 NY Slip Op 01049


Decided on February 11, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


200 400931/14

[*1]The People of the State of New York, ex rel. Johnny Mason, Petitioner-Appellant,
vAntonio Cuin, Jr., etc., Respondent-Respondent.


Johnny Mason, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert M. Mandelbaum, J.), entered on or about August 12, 2014, denying the petition for a writ of habeas corpus and dismissing the proceeding brought pursuant to CPLR article 70, unanimously affirmed, without costs.
The court properly found CPL 180.80 inapplicable since petitioner was indicted without the filing of a felony complaint.
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 11, 2016
CLERK